*140ORDER
PER CURIAM:
The relator having made application to this Court for an appropriate writ to command and require the above named District Court and District Judge to annul and set aside an order granting issuance of an alternative writ of prohibition against the defendants in civil action No. 10405 pending in the District Court of the Third Judicial District of the State of Montana, In and For the County of Deer Lodge, entitled State of Montana on Rel. of The City of Anaconda, a municipal corporation, The Board of County Commissioners of Deer Lodge County, a political subdivision of the State of Montana, United Steelworkers of America, Local 6002, AFL-CIO, a labor organization, Anaconda Central Labor Council of Deer Lodge County, a voluntary labor organization, Plaintiffs and Relators, vs. Public Service Commission of the State of Montana, Anaconda Water Works, a Division of Butte Water Company, a corporation, and The Anaconda Company, a Montana Corporation, Defendants, and dated the 9th day of October, 1968, and by reason of such order an alternative writ of prohibition and a writ of prohibition pendente lite were issued out of the aforesaid Court on the 9th day of October; 1968, and forthwith and on the same day served upon said defendants; and
The said relator having brought before this Court the entire record in the district court and it appears therefrom that relator is a duly created board having jurisdiction in regard to public utilities and vested with jurisdiction and supervision in regard to such utilities, all pursuant to section 70-101 et seq., R.C.M. 1947, and was proceeding with the necessary preliminary steps provided by law to hear the application of the Anaconda Water Works, a division of the Butte Water Company, a corporation, for authority to increase its rates and charges for water service, and pursuant thereto had set the matter for hearing on the 10th day of October, 1968, in the City of Anaconda, Montana, and by reason of the issuance of the writs hereinbefore mentioned it *141became necessary to cease and desist from any further proceedings in such matter; and
It further appearing that relator has been prohibited from performing its duties and obligations as provided by law and that the issuance of the aforementioned writs of prohibition were acts in excess of the jurisdiction of the district court in that, on the showing made to that court, such were contrary to the statutes of the State of Montana; and
It further appearing that relator has no plain, speedy or adequate remedy in the ordinary course of law and that the original jurisdiction of this Court should be invoked by the issuance of a writ of supervisory control;
Now therefore, it is hereby ordered as follows:
1. That the order entered on the 9th day of October, 1968, by the respondent District Judge granting issuance of an alternative writ of prohibition be vacated and set aside, and the alternative writ of prohibition and the writ of prohibition pendente lite issued pursuant thereto are hereby quashed and held for naught.
2. Without in any way limiting the foregoing order, respondents or The City of Anaconda, a municipal corporation, The Board of County Commissioners of Deer Lodge County, a political subdivision of the State of Montana, United Steelworkers of America, Local 6002, AFL-CIO, a labor organization, Anaconda Central Labor Council of Deer Lodge County, a voluntary labor organization, plaintiffs in cause No. 10405 now pending in the respondent court, may make an appearance before this Court in respect to this matter by further motion, or in such manner as to them appears appropriate.